Citation Nr: 0607992	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-17 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for abdominal wound 
with residual gastroesophageal reflux disease, hiatal hernia 
and status post appendectomy, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, with history of herniated nucleus pulposus of the 
lumbar spine, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 12 years, 
including the periods from September 1989 to March 1994 and 
from July 1995 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
increased ratings for his service-connected low back 
disability and for the residuals of the abdominal wound, as 
well as his claim for a total rating based on individual 
unemployability due to service-connected disability.  Based 
on the receipt of additional information, in March 2003, a 
Decision Review Officer, assigned a 40 percent evaluation for 
the low back disability, effective July 17, 2000, the date of 
the veteran's claim for an increased rating.  

By decision dated in February 2005, the Board upheld the 
denial of the claim for an increased rating for the abdominal 
wound.  The remaining two issues were remanded to ensure due 
process.  The veteran appealed the Board determination with 
respect to the claim for an increased rating for the 
abdominal wound to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated October 4, 2005, the 
Court granted a Joint Motion for Partial Remand (Joint 
Motion), and vacated that part of the Board's decision that 
denied the claim for a higher rating for the service-
connected abdominal wound.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion, the VA was directed to consider whether 
a separate evaluation for a surgical scar of the abdomen was 
appropriate; determine if the veteran had sustained an injury 
to the abdominal muscles and, if so, assign a separate rating 
for the muscle injury; ascertain whether the residuals of a 
ventral hernia are service-connected; and consider whether 
the veteran is entitled to a separate rating for a ventral 
hernia, as not precluded under 38 C.F.R. § 4.114 (2005).  

The Board's February 2005 remand directed the RO to re-
adjudicate the veteran's claim for an increased rating for 
his low back disability, and to consider the regulations 
affecting the evaluation of disabilities of the spine that 
became effective on September 23, 2002, and September 26, 
2003.  The Board noted that the veteran had submitted a 
timely notice of disagreement with the original determination 
of the RO to deny his claim for an increased rating for his 
low back disability.  While the RO subsequently assigned a 40 
percent evaluation for the low back disability, since the 
maximum evaluation had not been assigned, the RO should have 
continued this claim.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus, the RO was to furnish the veteran a 
statement of the case addressing the claim for an increased 
rating for his low back disability.  

The RO has not issued a statement of the case addressing the 
veteran's claim for an increased rating for his low back 
disability.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Board notes that the RO sent the veteran a letter in 
February 2005 which included only the regulatory changes to 
the Rating Schedule that became effective on September 26, 
2003, and did not mention the changes effective September 23, 
2002.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Since the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

While the Board notes that a VCAA letter was sent to the 
veteran in February 2002, it only addressed the claims for an 
increased rating, and made no mention of the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  In addition, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal if the increased rating claim was 
granted.  As these questions are inherent in the instant 
case, the claim must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record reflects that the veteran has continued to seek 
treatment for the residuals of his abdominal wound, as well 
as for low back complaints.  The most recent VA examination 
for the abdominal wound was conducted in 2002, and he was 
most recently examined for his spine in 2003.  The Court has 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has made 
evidentiary assertions that his condition has increased in 
severity since that time.  Under 38 C.F.R. § 3.326(a) (2005), 
a VA examination will be authorized where there is a 
possibility of a valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should issue a VCAA notice 
letter that satisfies all VCAA notice 
obligations in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002), Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Such notice must inform the veteran of 
the evidence needed to establish his 
claim for an increased rating and for a 
total rating based on individual 
unemployability due to service-connected 
disability, the division of 
responsibility between him and the VA in 
obtaining evidence, that any evidence in 
his possession that pertains to the 
appeal should be provided to the VA, and 
that an effective date for the award of 
benefits will be assigned if an increased 
rating, to include a total rating, is 
awarded.  The veteran should also be 
provided an explanation as to the type of 
evidence that is needed to establish an 
increased rating and an effective date.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his abdominal 
wound and low back disability since 2004.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

3.  The veteran should then be afforded 
VA orthopedic and neurologic examinations 
to determine the nature and extent of his 
service-connected low back disability, 
and a VA gastroenterology examination to 
determine the severity of the residuals 
of his abdominal wound.  All necessary 
tests should be performed.  The examiner 
on the gastroenterology examination must 
include a description of the surgical 
scar, to include any tenderness, and 
specify whether the veteran has a ventral 
hernia and/or muscle injury as a residual 
of the service-connected abdominal wound.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  The RO should re-adjudicate the issue 
of entitlement to an increased rating for 
lumbosacral strain, with history of 
herniated nucleus pulposus of the lumbar 
spine.  If less than a 100 percent rating 
is provided, the RO should issue a 
statement of the case reflecting its 
adjudication of the increased rating 
claim since the September 2002 rating 
decision appealed.  If the veteran 
submits a timely substantive appeal 
addressing this matter, it should be 
returned to the Board and included as 
part of his appeal.  All criteria for 
rating disabilities of the spine during 
the period of the appeal should be 
considered.  

5.  The RO should re-adjudicate the issue 
of entitlement to an increased rating for 
abdominal wound with residual 
gastroesophageal reflux disease, to 
include whether a separate evaluation 
should be assigned for a scar, any 
associated muscle damage, and/or a 
ventral hernia.  The RO should also re-
adjudicate the claim for a total rating 
for compensation purposes based on 
individual unemployability.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, which includes consideration of the 
evidence submitted to the Board in 
February 2006, and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

